Citation Nr: 1720369	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2015 and August 2016 the Board remanded the issues on appeal for additional development and a new VA medical opinion.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's hepatitis C is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has hepatitis C as a result of his military service.  Specifically, he contends that he contracted hepatitis C from contaminated water aboard a ship, from air gun inoculations, or from sexual activity in service.  

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

During the July 2015 hearing the Veteran testified that he was diagnosed with hepatitis C in 1999 or 2000.  He testified that he did not know how he contracted hepatitis C, but that he engaged in sexual activities with prostitutes overseas while in service.  He testified that he had had hepatitis C for 15 years and that his private physician told him that the incubation period for hepatitis C was 20 years.  The Veteran further testified that he received air gun inoculations in service, and that the water he used aboard a ship in service was contaminated.

While the Veteran testified that he used intravenous (IV) drugs one time during service and then not again until 2009, clinical records show a different history.  [The hearing transcript erroneously refers to "IV drip" usage.  It should read "IV drug" usage.]  Specifically, during a January 2014 VA domiciliary history and physical examination, the Veteran reported that he used morphine intravenously in the 1980s for about a year, 15 to 20 times, and that he shared needles.  The Veteran's statements made in connection with treatment - that he used IV drugs multiple times after service - are in direct conflict with his testimony.  Given the conflict in the Veteran's statements the Board finds his statements in seeking monetary benefits - stating that he used IV drugs once during service - to be lacking credibility.  

Service treatment records are absent treatment for hepatitis C.  Notably, the record contains a May 1980 treatment report that noted that the Veteran was examined and found to be physically qualified for duty and with no active communicable diseases.  In September 1982 the Veteran was examined and found to be physically qualified for separation.

During a June 2013 VA examination the examiner reported that the Veteran had been diagnosed with hepatitis C by a private doctor in 1999, and the Veteran reported treatment with medication.  The Veteran reported he used IV morphine two times in 1981 while on active duty.  He reported IV drug use for six months from 2009 to 2010, an active sexual history from age 17, including "with a lot of prostitutes overseas" in service, and that he was a heavy drinker from the time he was 16 until he was about 28.  The VA examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He opined that the Veteran's risk factors for contracting hepatitis C included:  IV drug use, multiple sexual partners, long term use of alcohol, and that these would outweigh the use of air guns in service for vaccine injections.  

The Board sought an addendum opinion to clarify points and consider a more accurate history.  

A September 2016 VA examiner was asked to accept as fact that the Veteran did no use IV drugs during service, but instead used IV drugs 15 to 20 times in the 1980s after service, and shared needles.  In an addendum opinion, after consultation with the chief of infectious disease, the examiner opined that there was less than a 50 percent probability that current hepatitis C arose during or was otherwise related to service.  The examiner reported that the risk factors for infection are consolidated by patient history of exposure, such as IV drug use or blood transfusion.  He reported that given the fact that the Veteran did not use IV drugs in service, instead used IV drugs 15 to 20 times in the 1980s after service and shared needles during that time, the likelihood of hepatitis C infection by IV drug use was greater than 50 percent probability.  The examiner opined that while the Veteran's claim of in-service air gun inoculations and in-service sexual activity may have a chance of infection, the likelihood of contracting hepatitis C these ways was much lower, and that using contaminated water had almost no risk of infection.

The Board notes that the Veteran submitted prior Board decisions involving different veterans with service connection claims for hepatitis C, however, prior Board decisions are non-precedential.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1303 (2016).  Moreover, the Veteran has not provided a medical opinion specific to his case that outweighs the VA medical opinions.  As there is no medical evidence in significant conflict with the opinions of the VA examiners, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported symptoms related to hepatitis C.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the etiology of his hepatitis C is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current hepatitis C requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds that the objective medical evidence outweighs the Veteran's evidence in the form of testimony, lay statements, and website articles as the September 2016 VA opinion was offered by a medical professional in consultation with an infectious disease specialist and with consideration of the history of the disability, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran's hepatitis C was caused or aggravated by service.  Thus, the claim for service connection is denied.  

ORDER

Service connection for hepatitis C is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


